Citation Nr: 0000486	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant served on active duty from May 1966 until May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) regional 
office (RO).  It is now under the jurisdiction of the 
Muskogee, Oklahoma, RO.

This case was before the Board previously in November 1994 
when it was remanded for additional factual development.  The 
requested development has been completed.  However, remand is 
required in order to provide due process and to permit the 
appellant an opportunity to perfect an appeal.

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, a substantive or formal appeal, within the specific 
time limits established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1999).

An August 1992 rating decision denied service connection for 
residuals of Agent Orange exposure.  The appellant was 
notified of that decision through a supplemental statement of 
the case (SSOC), provided in August 1992.  In October 1992, 
the appellant's representative filed a Statement of 
Accredited Representation in Appealed Case expressing the 
appellant's disagreement with the denial of entitlement to 
service connection for residuals of exposure to Agent Orange.  
This document is adequate to express disagreement with the 
denial of service connection, and it was filed within a year 
of the denial of service connection.  The Board accepts this 
as a notice of disagreement (NOD). 

However, in order to perfect an appeal, the appellant must be 
provided a statement of the case and be advised of the 
procedure and time limits within which he must perfect his 
appeal.  The appellant has not been accorded this process in 
this case.  He did, in December 1993, file at the Board of 
Veterans' Appeals a VA Form 9, in which he listed several 
disabilities claimed as residuals of Agent Orange exposure, 
including post-traumatic stress disorder (PTSD), 
cardiovascular disorder, weakness of the lower extremities, 
chloracne, and bipolar disorder.  VA regulations provide that 
a notice of disagreement and substantive appeal "must be 
filed with the [VA] office from which the claimant received 
notice of the determination being appealed . . ."  38 C.F.R. 
§ 20.300 (1999).  Filing a purported NOD or appeal at the 
Board is not sufficient.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Therefore, this document, had it been 
timely filed, could not perfect the appeal, because it was 
filed at the Board.  Regardless of that, the appellant had 
not yet been properly notified of the decision and of the 
time limits and procedure for perfecting his appeal.

In February 1999, the RO provided a supplement statement of 
the case to the appellant addressing that issue.  The RO 
failed to notify the appellant of the requirements for 
perfecting his appeal of that issue.  Indeed, the RO informed 
the appellant erroneously that further action on his part was 
unnecessary.  The appellant has never filed a substantive or 
formal appeal of this issue, nor is there of record a timely 
communication from his representative, filed at the RO, that 
would be effective as a substantive appeal.

"Jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996) ("[I]t is a well- established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant and his representative, if 
any, should be furnished a statement of 
the case and given the opportunity to 
respond thereto.  The statement of the 
case should address the appellant's claim 
for entitlement to service connection for 
residuals of Agent Orange exposure.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  The appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

No action is required of the appellant until he is contacted 
by the regional office.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

